An action of assumpsit cannot be maintained against a county. Claims against a county must be presented to the county commissioners for allowance. P. S., c. 27, s. 10. In case of disagreement between the claimant and the commissioners as to any claim, the same may be laid before the court for decision. Ib., s. 13. If the claims in dispute have been presented to the commissioners, the suits in assumpsit may be transformed by amendment into applications for a revision by the court of the judgment of the commissioners. Plymouth v. County, 68 N.H. 361.
The costs, including the fees in question, were properly collected by the clerk of the district police court, whose duty it was, before turning his collections over to the county treasurer, to pay, among other expenses of the court, the "fees of officers and witnesses." Laws 1913, c. 169, s. 60. As the clerk, instead of complying with the law, paid the money to the county treasurer, the county has money of the officers to whom the fees should have been paid. Whether as between the officers and the city the money collected as fees for their services belongs to them or to the city is immaterial. If the city by virtue of agreement with the officers has title to it, nothing appears transferring that title to the county. Upon the facts stated, the claims should be allowed by the commissioners, or by the court if the commissioners have disallowed them.
Case discharged.
All concurred.